Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER STATEMENT
This action is responsive to the amendment filed on 02/11/2021. Of the previously presented claims 2-21, applicant amended claims 2 and 15 in the amendment. 
The claims in the instant application is similar to the claims in parent patents  U.S. Patent No. 9, 105,062; 9,105,064; and 10,013,717.The terminal disclaimers submitted for these parent patents has been approved by the office on 07/30/2020.

	Summary of this Office Action
Applicants' arguments filed on 02/11/2021 has been fully considered, are deemed to be persuasive and discussed in the next section below. Therefore, claims 2-21 are deemed to be allowable over the cited and searched prior art of record as described below: 


Reasons for Allowance
With regards to claim 2, the cited and updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of : “converting the transaction data item from the first format into a second format, the second format indicating a type of the transaction data item; determining, based on the type of the transaction data item, a transaction object comprising a plurality of transaction effect objects for the converted transaction data item; determining, for each of the plurality of transaction effect objects, a respective edge of the mathematical graph associated with the transaction effect object; associating a first transaction effect object of the plurality of transaction effect objects with a first edge of the mathematical graph that stores a relationship between at least two nodes of the plurality of nodes; and associating a second transaction effect object of the plurality of transaction effect objects with a second edge of the mathematical graph that stores a relationship between at least two nodes of the plurality of nodes; and calculating a performance calculation by reference to the mathematical graph, to a type of the transaction object, and reference to one or more of the plurality of transaction effect objects” in a system and method for financial performance calculation in reference to transaction effect objects.
The reasons for allowance for all the other independent claims and dependent claims are the same as set forth for claim 2 above because they all include same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated 02/11/2021, see pages 7-9 are persuasive that claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The current combination of claim set 2-21 integrated into a practical application by providing a technical solution to problem of challenges of efficiently representing, storing, analyzing, implementing other financial performance calculation when a transaction represented by each of a financial institution has a varying multiple rows identified by different transaction type with inconsistent identifier and burdensome refactoring of a computer program code that specify operation of the system each time new transaction type are added or modified by a transaction effect object associated with a particular edge in financial graph connecting the nodes most relevant to an accounting event in represented by the transaction effect object and provide most efficient computing process of  financial performance calculation by analyzing the stored transaction effect objects associated with specific transaction object types including multiple currencies associated with edges in the graph connecting the node representing the asset, not based on the high-level transaction objects associated with  the assets and transaction types corresponding to the object making the performance calculation independent of addition, removal, or modification of particular transaction object thereby allowing addition, removal and modification in the financial performance objects types without changes to the financial performance calculation (see Fig. 4; and Specification: paragraph [0058-0064, 0073-0076]). The transaction effect object storing collection of values in various currencies  enables financial performance calculations in each of the stored currencies without performing currency conversion calculation and  enables reconciliation and other reports to be done more efficiently in multiple currencies (see Specification: paragraph [0070]). The claim provide inventive concepts which are non-routine and unconventional, and which solve the particular computer problem of formatting and storing transaction data, and efficiently processing that transaction data by converting transactional data into an optimized transaction effects format, storing the most fine-grained elements transaction effects of the data in a unique data structure comprising nodes and edges, and calculating a performance calculation by reference to the transaction effects stored in relation to their associated edges of the unique data structure, thus providing for the operation of performance calculations on a financial portfolio by allowing to make necessary modification to transaction object types. Therefore, the claim 2 is patent eligible because it does not recite a as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. (YES).
As per cited/searched prior arts, the notable prior art of Shanmugam disclosed analyzing financial data by modifying financial data in root financial map comprising root node and updating root financial map and outcome as result of the updates (see abstract). The prior art of Shanmugam is distinct from the claims of instant application with respect to the connectors or edges where the connector is represented by which two nodes are related rather than representing particular financial transaction. Shanmugam does not teach a transaction effect object that specifies a value indicating a magnitude of credit or debit to accounting account that is separate from the graph. Groat et al. teach reducing received source data that includes deposit and withdrawal transaction into canonical data for using referential web showing connection between two entities (see abstract, Fig.1, paragraph [0100]). Steir et al. teach associating nodes with each account and edges with arrow indicating direction of money flowing in the financial accounting system for the company (see Fig. 12, paragraph [0115]). The Non-Patent Literature of Hansolav teaches graph with node and edges and traversal (see page 1-2). The Canadian Patent application prior art of Mirra et al. disclosed graph having nodes and edges traversed to generate table views (see abstract: paragraph [0031]).  None of the cited and updated searched prior arts disclosed the combination order of element of claims of the allowed unique features as listed above. Therefore, claims 2-21 are deemed to be allowable over the parent patent and cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        05/15/2021